PER CURIAM.
It appearing from an examination of the records and files in this cause that the jurisdiction of this Court has been improvidently invoked, it is hereby
Ordered that, in the absence of good cause shown, this cause, the notice of appeal and other papers shall at the end of five days from the date hereof be transferred to the District Court of Appeal, Third District, for determination and disposition. This transfer shall have the same force and effect as if the appeal had been filed in the proper court as of the time when filed in this Court.
It is so ordered.
ROBERTS, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ., concur.